                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                       WESTERN DIVISION

Laurel C.,                                              )
                                                        )
           Plaintiff,                                   )
                                                        )
v.                                                      )        No. 18 CV 50196
                                                        )        Magistrate Judge Lisa A. Jensen
Andrew Saul,                                            )
Commissioner of Social Security,                        )
                                                        )
           Defendant.                                   )


                                MEMORANDUM OPINION AND ORDER1

           This is a Social Security disability appeal. Plaintiff Laurel C., who is now 49 years old,

stopped working full-time in 2012 because of a combination of physical and mental problems.2

Her physical impairments include degenerative disc disease, fibromyalgia, chronic pain

syndrome, and residuals from two right carpal tunnel releases. R. 15, 43. These problems

allegedly make it difficult for her to fully use her hands and arms, with the right side being the

one most affected. She is right-handed. She also claims that she cannot stand or sit or walk for

more than 15 minutes at a time. Her mental impairments are anxiety, depression, and borderline

personality disorder. She has had a history of not getting along with people, including with her

husband. Plaintiff’s mental impairments allegedly would make it difficult for her to stay focused

throughout an 8-hour work shift and would cause problems with absenteeism.

           On February 16, 2017, the administrative law judge (“ALJ”) held a hearing. Ellen

Rozenfeld, a psychologist, testified about plaintiff’s psychological limitations. One of plaintiff’s

arguments here is based on a portion of this testimony. No expert was called to testify about


1
    The Court will assume the reader is familiar with the basic Social Security abbreviations and jargon.
2
    Her past jobs included food server, salesperson, bartender, bar manager, and substance abuse counselor. R. 314.

                                                            1
plaintiff’s physical limitations. At the end of the hearing, a vocational expert (“VE”) testified by

answering hypothetical questions about the types of jobs that would be available for a person

with limitations similar to plaintiff’s.

        On April 12, 2017, the ALJ issued a written decision finding plaintiff not disabled. The

ALJ agreed that plaintiff had some physical and mental limitations, but did not believe they were

as severe as plaintiff alleged and found that she had the capacity to work as a hotel housekeeper

or sales attendant. Translated into the parlance of Social Security law, the ALJ found that

plaintiff had the residual functional capacity (“RFC”) to do light work, subject to numerous

restrictions, and further found that a person with this RFC could do these two jobs. The latter

finding was based on the VE’s testimony.

        Although plaintiff raises several arguments for a remand, her main argument—and one

that this Court finds justifies a remand—is based on the VE’s testimony, specifically one

ambiguous answer. This answer, loosely paraphrased for now, was that plaintiff could work as a

hotel housekeeper or sales attendant using mostly her left arm and hand. Plaintiff argues that this

answer was confusing and conflicted with the Dictionary of Occupational Titles. The DOT has

been described as “the Bible of vocational experts.” McClesky v. Astrue, 606 F.3d 351, 354 (7th

Cir. 2010).

        Because this argument is narrow, focusing solely on the VE’s testimony at Step Five, we

can omit the traditional background summary of plaintiff’s medical history. We can likewise skip

over the ALJ’s credibility analysis, as well as the analysis of the medical opinions. Instead, we

can go right to the ALJ’s Step Four RFC finding. An RFC finding represents an ALJ’s

translation of plaintiff’s medical functional capacities into the vocational-legal framework. The

ALJ must first place the claimant into one of five exertional categories (sedentary, light,



                                                  2
medium, heavy, or very heavy work). Then, if needed, further restrictions and limitations are

added. In this case, the ALJ found that plaintiff could do “light work” subject to various

restrictions. The complete RFC is set forth below:




R. 18. Plaintiff’s argument relates to only one part of this paragraph, which is the limitations on

handling and fingering for both the right and left arms and hands, referred to in the paragraph

above as the upper extremities.3 Before looking more closely at these two limitations, it is worth

noting that they are only one part of a longer list of limitations, affecting a wide variety of body

systems and activities. The RFC not only addresses diverse activities, it also includes differing

temporal restrictions, using the pre-set terminology of disability law. Some activities can only be

done “occasionally” (defined as very little of the time up to one-third of the work day) whereas

other activities can be done “frequently” (one-third to two-thirds of the day). And some activities

could not be done at all. For example, plaintiff could do “no repetitive fine motor movements

with the upper extremity.” In short, this RFC is a complex amalgam of competing limitations. As

we look closer at these two specific limitations, it is important to remember that the VE would



3
 Several different terms (arms, hands, extremities) are used in the record and briefs. There does not appear to be any
material distinction between them, and the Court has used them interchangeably.

                                                          3
have had to consider all these many limitations and how they worked together when deciding

whether plaintiff could perform the relevant duties for an entire day.

        The Court will now consider the VE’s testimony. As is customary, at the hearing, the

ALJ posed a series of increasingly restrictive hypotheticals to the VE. Depending on how you

count them, there were somewhere between five to seven. Each time, the VE opined that the

hypothetical claimant could do at least the jobs of hotel housekeeper and sales attendant. The VE

identified these two jobs based on their DOT code—i.e. hotel housekeeper (323.687-014) and

sales attendant (299.677-010). In one hypothetical, the ALJ added the handling and fingering

limitation, which was that plaintiff could do these activities “frequently” in both arms and hands.

Then, in the last hypothetical, the ALJ changed this limitation to “occasionally,” with the

limitation again being the same for both hands. In response to this last hypothetical, the VE

stated for the first time that no jobs would be available.4 In other words, this final change in the

hypothetical—from frequent to occasional handling—was the straw that broke the camel’s back.

        At this point, the ALJ turned the questioning over to plaintiff’s counsel who proposed a

modified hypothetical based on the ALJ’s last hypothetical. The following colloquy ensued:

               Q Picking up on the last question, Ms. Edinburgh, if the limitation is
        occasional[ly] handle and finger with the dominant upper extremity and
        frequently with the non-dominant—it’s a little bit different than what Judge
        Lewin just asked. Would that allow for the jobs you’ve identified?

                A I think at that point you could probably keep or not probably—you
        would be able to—the sales attendant, the hotel housekeeper. Those are jobs that
        as long as you’ve got one arm where you’re pretty—where there’s pretty much
        okay. You know, not—

                 ALJ: You said—what were the two jobs?



4
 In these answers, the VE did not discuss the DOT, nor provide any explanations. Her answers were basically “yes”
and “no.”


                                                        4
              VE: The sales attendant, the hotel housekeeper. I don’t think that—and
       you use the other hand as an assist.

R. 92 (emphasis added). The questioning then proceeded to other issues not relevant here.

       Plaintiff’s argument centers on two phrases—that the left arm was “pretty much okay”

and that the right arm could be used as “an assist.” Plaintiff raises two main criticisms. The first

is that the VE’s answer conflicted with the DOT. But plaintiff also makes a second, more general

criticism. It is that the phrases are vague. Under either theory, the ALJ was obligated to ask

additional clarifying questions, according to plaintiff. The Government’s main argument is that,

even if there were ambiguities in the VE’s answer (and it is not clear whether the Government

believes there were any), plaintiff’s counsel had the opportunity to clarify them through cross-

examination, but chose not to do so. In short, this is a waiver argument.

       As explained below, the Court finds that the first argument presents a close call due in

large part to uncertainties in the case law. However, because the Court finds that a remand is

appropriate under the second argument, the Court need not reach a definitive resolution of the

first argument, although the Court will discuss some of the issues raised by it.

       This general issue of a possible conflict between a VE’s testimony and the DOT has been

litigated often, going back for at least several decades. See, e.g., Donahue v. Barnhart, 279 F.3d

441, 445 (7th Cir. 2002) (this issue “is not so easy to deal with” and courts “disagree about the

appropriate interaction” between the DOT and the VE). In 2000, the Agency attempted to bring

some order to this question by issuing SSR 00-4p. This regulation states, in relevant part:

       The Responsibility To Ask About Conflicts

       When a [vocational expert] provides evidence about the requirements of a job or
       occupation, the [ALJ] has an affirmative responsibility to ask about any possible
       conflict between [the vocational expert] evidence and information provided in the
       DOT. In these situations, the [ALJ] will:



                                                  5
              •   Ask the [vocational expert] if the evidence he or she has provided
                  conflicts with information provided in the DOT; and

              •   If the [vocational expert’s] evidence appears to conflict with the DOT,
                  the [ALJ] will obtain a reasonable explanation for the apparent conflict.

As indicated by the bullet points, the ALJ has two basic obligations. The first is the “affirmative

responsibility” to ask about “any possible conflict” with the DOT. The second obligation, which

is triggered if the VE’s testimony “appears” to conflict with the DOT, is to resolve that conflict

by eliciting a “reasonable explanation” for it. Even now, many years after this regulation was

issued, courts continue to struggle with this issue. See generally Carolyn A. Kubitschek and Jon

C. Dubin, Social Security Disability Law and Procedure in Federal Court, p. 519 (2019 ed.)

(“Despite the seemingly clear requirements of Soc. Sec. Rul. 00-4p, there is conflict among the

circuits about the precise boundaries of the ALJ’s affirmative duty.”).

       Turning to the facts of the present case, there is no dispute that ALJ never asked the VE

about a possible DOT conflict. One consequence of this failure is that we do not now know the

VE’s position on whether she believed that her own testimony conflicted with the DOT and, if

so, what authorities she was relying on to reach a conclusion contrary to the DOT. Although the

ALJ did not raise this issue with the VE at the hearing, in the later written decision, the ALJ

recognized that this issue should have been addressed and did so by adding the following

conclusory sentence: “Pursuant to SSR 00-4p, the undersigned has determined that the

vocational expert’s testimony is consistent with the information contained in the Dictionary of

Occupational Titles.” R. 27. The ALJ did not identify what, if any, possible conflicts had been

considered.

       One could stop here and assess whether the ALJ violated this first duty in SSR 00-4p by

failing to simply ask the general question whether the VE believed her testimony conflicted with


                                                  6
the DOT.5 But we need not answer this question because a second layer of complexity arises

from the fact that plaintiff was represented by counsel at the hearing. This leads to the

Government’s waiver or forfeiture argument and takes us beyond the language of SSR 00-4p and

into Seventh Circuit case law. The Government argues that plaintiff’s counsel could have asked

follow-up questions or could have called an independent expert to rebut the VE. According to the

Government, counsel’s failure to take either step absolved the ALJ of any error. The Government

relies principally on the Seventh Circuit’s 2002 decision in Donahue v. Barnhart, 279 F.3d 441,

446 (7th Cir. 2002) (“When no one questions the vocational expert’s foundation or reasoning, an

ALJ is entitled accept the vocational expert’s conclusion.”).6

        After the Government raised this argument, plaintiff in her reply brief responded to it by

citing a later Seventh Circuit case—Overman v. Astrue, 546 F.3d 456 (7th Cir. 2008). In that

case, the Government relied on Donahue and made a similar argument to the one it makes here.

The Seventh Circuit rejected this argument, at least initially, by first noting that SSR 00-4p

places an “affirmative duty on the ALJ to inquire into and resolve apparent conflicts.” Id. at 463

(emphasis in original). Given this language, the Seventh Circuit held that the failure of the

claimant’s counsel “to raise a possible violation of SSR 00-4p at the administrative level does

not forfeit the right to argue later that a violation occurred.” Id. However, the Seventh Circuit

went on to qualify this holding by declaring that the failure of the claimant’s attorney to object at

the hearing should not be “without consequences.” Id. The Seventh Circuit then set forth a new

standard, holding that the claimant “now” can only avoid waiver in this situation by arguing that

“the conflicts were obvious enough that the ALJ should have picked up on them without



5
  At a minimum, it would seem wise for an ALJ to ask this question in every case no matter how boilerplate it might
seem.
6
  In addition, the Government cites to a 1990 case from the Eighth Circuit and a 2002 case from the Sixth Circuit.

                                                         7
assistance.” Id. The Seventh Circuit then found, under the facts of that case, that two “apparent

discrepancies” met this obviousness standard. Id. at 463-64.7

         Aside from Donahue and Overman, which were only mentioned in a passing citation in

the briefs and which were not further analyzed, the parties do not cite to any additional cases

addressing the question of when a conflict—whether actual, possible, or apparent—should be

deemed obvious. Instead, plaintiff relies only on arguments based on common sense and “simple

logic.” Dkt. #21 at 5. According to plaintiff, the conflicts here were “glaringly obvious.” Id. This

argument is based on an examination of the job duties listed in the DOT for housekeeper.8 Here

is the DOT description plaintiff is relying on:

         Clean rooms and halls in commercial establishments, such as hotels, restaurants,
         clubs, beauty parlors, and dormitories, performing any combination of [the]
         following duties: Sorts, counts, folds, marks, or carries linens. Makes beds.
         Replenishes supplies, such as drinking glasses and writing supplies. Checks wraps
         and renders personal assistance to patrons. Moves furniture, hangs drapes, and
         rolls carpets.

DICOT 323.687-014; Dkt. #18-1. In her opening brief, plaintiff asks this Court to imagine how a

person with only one hand would go about doing tasks such as making beds or hanging drapes or

moving furniture:

         It is difficult to foresee how one is expected to make a bed utilizing only one hand
         when one must lift the bed, tuck the fitted sheet around each corner, put on the top
         sheet and tuck it around three sides, then put on the comforter and pillows. This
         must be done repetitively throughout the day. Folding towels and other items
         presents a similar issue. Is Claimant expected to fold one handed? How
         frequently? How fast?




7
  Because Overman is the later case and because it partially rejects the very argument the Government makes here,
the Government should have at least acknowledged the case in its brief.
8
  In their briefs, the parties only briefly touch upon the job of sales attendant, and the Government has not argued
that this Court should affirm the ALJ’s decision if it rested solely on that one job. Therefore, the Court will only
analyze the housekeeper position, which is the approach taken by the parties as well.

                                                          8
Dkt. #11 at 12. In her reply brief, she veers toward mild sarcasm in emphasizing this point:

“Surely the ALJ has made a bed, cleaned a room, or even stayed in a hotel room before.” Dkt.

#21 at 5.

        But despite the surface simplicity of this argument, it is difficult to assess for several

reasons. As noted above, the parties have provided little in the way of relevant case law; in

particular, plaintiff has not cited to authority stating that this Court (or the ALJ) is permitted to

rely solely on common sense. This is not to say that such an argument necessarily could not be

made, just that plaintiff has not done so.9 However, caution is warranted in too readily making

assumptions about what a person could do with one arm. See, e.g., Jones v. Shalala, 10 F.3d 523,

526 (7th Cir. 1993) (possessing only one arm—even a non-dominant arm—does not make a

person disabled). Another barrier is that the VE was never asked about a possible conflict. So we

do not have the benefit of her opinion or that of any other expert. Yet another difficulty lies in

the fact that the alleged conflict is not direct or explicit. Instead, it is an implied argument based

on the DOT’s silence. Plaintiff believes that the job duties listed in the DOT would necessarily

require the full use of both arms on a fairly consistent basis. But the DOT does not indicate, one

way or another, whether both arms must be fully functional to perform the duties being

described. The interpretative problem created by the DOT’s silence on this issue has been noted

by courts. See, e.g., Hill v. Colvin, 807 F.3d 862, 871 (7th Cir. 2015) (J. Posner, concurring)

(“The question of how to incorporate a limb restriction into a description of work capability in

the Dictionary of Occupational Titles has been a recurring issue[,] and remains unresolved.”).




9
 In this Court’s own independent research, which was relatively brief and certainly not exhaustive, it came across
cases where this type of common sense analysis was relied on. See, e.g., Diaz v. Berryhill, 2018 WL 1187530, *3
(C.D. Cal. Mar. 7, 2018) (“The Court finds that [the RFC] limitation is at odds with the DOT descriptions and what
common experience would dictate the work of a motel cleaner.”) (relying on same DOT description as here).

                                                         9
       Rather than attempt to reach a definitive answer to the question of whether there is an

obvious conflict in this case, this Court finds that a remand is justified based on plaintiff’s

alternative argument, which is the more basic claim that the VE’s answer was vague and

ambiguous. In fact, this vagueness is yet another reason why it would be hard for this Court to

resolve the first argument with any confidence. In Overman, the Seventh Circuit, after analyzing

the DOT-conflict issue as summarized above, went on to find that a remand could be ordered on

the alternative ground that the VE’s testimony was generally “flawed” and not “reliable.” 546

F.3d at 464, 465 (“Because the ALJ’s ruling was premised entirely on testimony that conflicted

with the DOT and otherwise was vague and confusing, this case must be remanded for further

proceedings”) (emphasis added); see also Ray v. Berryhill, 916 F.3d 486, 492 (7th Cir. 2019)

(among other problems, the VE’s “testimony is ambiguous”). Relatedly, there is also the often-

expressed requirement that the reviewing Court must be able to follow the path of the ALJ’s

reasoning. Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

       Based on these general requirements, this Court finds that the VE’s testimony was vague

or ambiguous on this more basic level of simply understanding what the VE’s position was,

without yet getting to the deeper question of whether it was correct or not. As a preliminary

matter, the VE’s answer was hesitant at the outset. She began by going back and forth (“probably

keep or not probably”), as if she were unsure of her answer. More substantively, her answer to

the RFC hypothetical, which used the phrases “occasionally” and “frequently,” introduced new

and imprecise terminology. There was thus a disconnect between the question and answer. This

creates uncertainty about what the VE meant. One possible interpretation is that the phrases

“pretty much okay” and “an assist” were simply rough translations of the technical terms




                                                  10
“frequently” and “occasionally.” If so, then the VE’s answer could be viewed as merely an

inartful and roundabout way of basically answering “yes” to the question.10

         But another possibility is that the VE was changing the hypothetical by modifying it in

some way. Up until this point in this opinion, this Court has used hedge words, such as “mostly,”

to refer loosely to the general fact that the ALJ found that the left and non-dominant hand would

be doing more of the work. But at some point the details become important. The VE’s answer

raises the possibility that the left arm and hand would be doing all of the work, except for the

somewhat vague notion of an “assist.” In plaintiff’s opening brief, she goes through some of

these unresolved interpretative possibilities:

         The VE did not define what she meant by “pretty much okay.” The ALJ failed to
         follow up to clarify what the VE meant. The VE could have meant the job could
         be performed if the other arm had no impairment, or an impairment that limited
         the arm to frequent or occasional work. It is also what kind of “support” the VE
         believed would be necessary with the other hand. She could have meant the other
         arm was only necessary for balance or stabilization. Or she could have meant the
         other hand would be necessary for gripping, pushing, or more substantial exertion.
         The VE failed to make herself clear and the ALJ failed to clarify.

Dkt. #11 at 11. In its brief, the Government does not provide any substantive response, but

instead insists that the VE’s statements were “clear and unambiguous,” “entirely consistent,” and

“straightforward.” Dkt. #18 at 6. But the Government does not respond to the specific

ambiguities raised by plaintiff. The Court finds that the ambiguities were sufficiently apparent

that the ALJ should have probed further. Although the VE’s answer was only a small portion of

her overall testimony, it was nonetheless important because it addressed the specific RFC that


10
  Even if this interpretation were correct, then it would just move the analysis to the second, deeper question of
whether the hypothetical itself was consistent with the DOT. And on this question, as noted above, the VE would
have had to consider all the various limitations together. Among other things, as plaintiff points out, the VE was not
asked whether a claimant with this many limitations truly could have performed all the types of housekeeper jobs
included within the DOT classification. See Brown v. Colvin, 845 F.3d 247, 255 (7th Cir. 2016) (“And because the
ALJ declined to pose any follow-up questions on the subject, we are left without any additional information about
the approximate percentage of the greeter positions that can be performed in a sedentary manner. Perhaps it is 95%;
or perhaps it is closer to 9%, which would be an insufficient ground for trumping the DOT.”).

                                                          11
the ALJ later adopted. In sum, to borrow the words of Justice Kagan, the VE’s answer was “iffy

on its face.” Biestek v. Berryhill, 139 S.Ct. 1148, 1156 (2019). It remains true, as the

Government has repeatedly emphasized, that plaintiff’s counsel could equally be faulted for this

problem. Plaintiff’s current counsel, who was not the counsel at the hearing, concedes that

counsel “could have done better in his questioning.” Dkt. #21 at 5. No one would dispute that

point. But for all the reasons stated above, the Court finds that, on this critical question, the VE’s

answer contained sufficient warning signs to trigger the ALJ’s independent duty to investigate.

         For these reasons, the Court finds that a remand is required. Given this holding, the Court

does not need to resolve plaintiff’s other remaining arguments. Plaintiff argues that the ALJ

failed to fully account for plaintiff’s mental limitations in both the RFC and the hypothetical

questions by, among other things, not crediting Dr. Rozenfeld’s statement at the hearing that

plaintiff had a “marked” limitation in memory and concentration. Dkt. #11 at 10.11 Plaintiff also

argues that one of her primary treaters, nurse practitioner Katherine Schenck, opined that

plaintiff had numerous imitations that, if accepted, would have led to a finding that plaintiff

could not work. In general, the Court found these arguments somewhat less compelling than the

argument relied on above. However, on remand, the ALJ should fully consider all these

arguments, as well as any others that have not been addressed herein, and plaintiff should

specifically raise all such arguments to the ALJ at a new hearing to avoid a finding of waiver if

this case is again appealed to this Court. The ALJ should also consider calling a medical expert

to opine about plaintiff’s physical limitations.




11
  In this instance, there is again some ambiguity in the testimony, as Dr. Rozenfeld did not definitely state that
plaintiff’s concentration problem was “marked,” but merely that she “can see it rising to marked.” R. 83.

                                                          12
                                       CONCLUSION

       For the above reasons, plaintiff’s motion for summary judgment is granted, the

Government’s motion is denied, and the case is reversed and remanded for further proceedings.



Date: November 26, 2019                            By:    ___________________________
                                                          Lisa A. Jensen
                                                          United States Magistrate Judge




                                              13
